          Case 2:15-cv-01561-SMM Document 33 Filed 04/24/19 Page 1 of 3



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Stephanie R Fausnacht,                             No. CV-15-01561-PHX-SMM
10                   Plaintiff,                          ORDER
11    v.
12    Lion’s Den Management LLC,
13                   Defendant.
14
15            Pending before the Court is Plaintiff Stephanie Fausnacht and Defendant Lion’s Den
16   Management LLC’s Joint Motion to Approve Settlement Agreement. (Doc. 32.) Because
17   this matter involves Fair Labor Standards Act (“FLSA”) claims asserted against Defendant,
18   the parties were ordered to submit the settlement agreement to the Court for approval and
19   to ensure its enforceability. (Doc. 31 at 1.) After review and consideration, the Court will
20   grant the parties’ joint motion and approve the proposed settlement agreement.
21   I.       BACKGROUND
22            Plaintiff brought this action against her former employer for alleged minimum-wage
23   violations under the FLSA. (Doc. 32 at 5.) In her Complaint, Plaintiff alleged that
24   Defendant failed to pay her the federal minimum wage for her work as a server because,
25   as a tipped employee, she was required to perform non-tipped related duties in excess of
26   20% of her workweek. (Id. at 2.) Plaintiff alleged that Defendant also violated the FLSA
27   by requiring Plaintiff to engage in dual jobs – that is, performing non-tipped, non-related
28   duties – while earning a reduced tip credit rate. (Id. at 2-3.)
      Case 2:15-cv-01561-SMM Document 33 Filed 04/24/19 Page 2 of 3



 1          On September 11, 2015, Defendant filed a motion to dismiss for failure to state a
 2   claim (Doc. 7), and the Court granted Defendant’s motion (Doc. 12), terminating Plaintiff’s
 3   case in its entirety. Plaintiff then filed an appeal to the Ninth Circuit. (Doc. 14.) The Ninth
 4   Circuit reversed and remanded this Court’s decision, relying on the Department of Labor’s
 5   (“DOL”) interpretation of a dual-jobs regulation. (Doc. 18.) The DOL, however, later
 6   withdrew its interpretation of the regulation. (Doc. 25 at 2 (referring to U.S. Dep’t, Wage
 7   & Hour Div., Opinion Letter (Nov. 8, 2018)).)
 8          The Court held a Rule 16 Scheduling Conference on January 16, 2019. (Doc. 26.)
 9   On February 25, 2019, the parties filed a notice of settlement. (Doc. 30.) The parties now
10   seek approval of the proposed settlement agreement. (Doc. 32.)
11   II.    DISCUSSION
12          Under the reasoning set forth in Lynn’s Food Stores, Inc. v. United States, 679 F.2d
13   1350, 1352-53 (11th Cir. 1982), there are only two ways in which back-wage claims under
14   the FLSA can be settled or compromised by employees.1 One, pursuant to 29 U.S.C.
15   § 216(c), the Secretary of Labor is authorized to supervise payment to employees of unpaid
16   wages owing to them. Id. at 1353. The second way is provided in the context of litigation
17   brought directly by employees against their employer pursuant to § 216(b) to recover back
18   wages. Id. When an employee brings a private action for back wages and presents to the
19   district court a proposed settlement, the district court “may enter a stipulated judgment after
20   scrutinizing the settlement for fairness.” Id.
21          Outside of the FLSA context, the Court normally does not rule on a private
22   settlement agreement negotiated between the parties. However, because this is a FLSA
23   action against Defendant, the parties must seek approval of their settlement agreement to
24   ensure its enforceability. The Court may approve the settlement if it is a fair and reasonable
25   compromise of the issues. See Lynn’s Food Stores, 679 F.2d at 1354.
26          The Court has reviewed the proposed settlement agreement between the parties.
27          1
             While the Ninth Circuit has not specifically addressed the issue, district courts in
     the Ninth Circuit have followed the reasoning set forth in Lynn’s Food Stores. See, e.g.,
28   Hand v. Dionex Corp., No. CV 06-1318-PHX-JAT, 2007 WL 3383601, at *1 (D. Ariz.
     Nov. 13, 2007).

                                                  -2-
      Case 2:15-cv-01561-SMM Document 33 Filed 04/24/19 Page 3 of 3



 1   (Doc. 32-2.) According to the proposed settlement agreement, Defendant will pay Plaintiff
 2   $2,000.00 and Plaintiff’s counsel $10,000.00. (Id. at 1; Doc. 32 at 4.) In addition,
 3   Defendant will pay court costs in the amount of $911.74. (Docs. 32-2 at 1; 32 at 4.)
 4          The Court finds that the proposed settlement agreement is a fair and reasonable
 5   resolution of the issues. First, absent the proposed settlement agreement, the parties would
 6   have to relitigate the state of the law as alleged in Plaintiff’s Complaint and would have
 7   risked additional adverse rulings throughout this litigation. In addition, the proposed
 8   settlement agreement provides payments to Plaintiff for wage compensation in an amount
 9   greater than what Plaintiff could recover at trial. Moreover, the proposed settlement
10   agreement provides reasonable payments to Plaintiff’s counsel for attorney’s fees and court
11   costs. Therefore, based on the foregoing, the Court will approve the proposed settlement
12   agreement entered into between the parties.
13   III.   CONCLUSION
14          Accordingly,
15          IT IS HEREBY ORDERED granting the parties’ Joint Motion to Approve
16   Settlement Agreement. (Doc. 32.)
17          IT IS FURTHER ORDERED approving the parties’ proposed settlement
18   agreement. (Doc. 32-2.)
19          IT IS FURTHER ORDERED directing the Clerk of Court to dismiss with
20   prejudice this case.
21          Dated this 24th day of April, 2019.
22
23
24                                                      Honorable Stephen M. McNamee
25                                                      Senior United States District Judge

26
27
28


                                                  -3-
